DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15-27 are pending in the instant application. Claims 19 and 24 are canceled by way of the following examiner’s amendment. Claims 15-18, 20-23 and 25-27 are allowed. 
Response to Arguments/Remarks
	The arguments/remarks filed on March 28, 2021 have been fully considered. With regards to the nonstatutory double patenting rejection as being unpatentable over U.S. Patent No. 10,441,586, the rejection is overcome by the submission of a terminal disclaimer on March 28, 2021 and the rejection has been withdrawn. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: claims 19 and 24 are canceled. 
	In claim 15, first line of the claim, the phrase “A composition comprising compound” has been replaced with “A composition comprising a compound”. 
	In claim 21, last two lines of the claim, the phrase “wherein the compound is a small molecule” has been replaced with “wherein the agent is a small molecule”. 

REASONS FOR ALLOWANCE
The composition comprising a compound capable of docking within a CRMP2 binding pocket characterized by one or more of the CRMP2 amino acid residues listed in claim 15 and the method of inhibiting SUMOylation of CRMP2 in a subject of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds used (i.e., small molecules having a substituted methyl-piperaizine-phenyl-benzamide core). The prior art does not disclose a composition or method which fits within the scope of those of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626